FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                     BILL OF COSTS
                          Court of Appeals No. 12-14-00010-CV

                                 Trial Court No. CV-00396-11-03

Mary Hall

Vs.

Ralph & Kacoo's of Lufkin, Texas d/b/a Great Texas Foods Corp., d/b/a
Brazos Cattle Co.
DOCUMENTS FILED                            AMOUNT      FEE PAID BY
Motion fee                                    $15.00   JoAnn Love
Motion fee                                    $10.00   Donna Edwards
Motion fee                                    $10.00   Jackie Groves
Motion fee                                    $10.00   Jackie Groves
Clerk's record                               $447.00   Unknown
Supreme Court chapter 51 fee                  $50.00   Harbour Firm
Required Texas.gov efiling fee                $20.00   Harbour Firm
Filing                                       $100.00   Harbour Firm
Indigent                                      $25.00   Harbour Firm
TOTAL:                                       $687.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 23rd day of March 2015, A.D.

                                                 CATHY LUSK, CLERK


                                                 By:_____________________________
                                                    Katrina McClenny, Chief Deputy Clerk